DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 5/18/2022.
Claims 1-22 are pending. Claims 1, 2, 3, 8, 9, 15, 16, 17, 20, 21 have been amended. Claims 18, 19 has been cancelled. Claim 22 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/18/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 of app 16/374,334 (now is US patent US 10,908,769 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claims 1, 2 are determined to be obvious in light of claim 1 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 1, 2
16/374,334 claim 1
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of apps
operating on a mobile device of a user;




wherein the plurality of apps are displayed on a home screen of the mobile device;


translating the structured data into a three-dimensional
representation of the structured data corresponding to
each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of media sources, wherein each of the plurality of media
sources correspond to one of 
a plurality of apps operating on a mobile device of a user, 
including both a background application and an active application,
wherein the mobile device includes a home screen
including an arrangement of the apps;

translating the structured data into a three-dimensional
representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;

Claim 2. The method of claim 1, further comprising
Detecting that a particular app has received updated content; and 
re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application,
and wherein content from both the active application
and the background application is simultaneously
visible in the AR meeting space;
detecting a gesture from the user within the AR meeting space;
retrieving an image file from the rnobile phone responsive to the gesture; and
displaying the retrieving image file from the mobile phone within the AR meeting space.
receiving updated content for display within the AR
meeting space from at least one of the media sources;
and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.

Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 1 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;” it is not identical as Claim 1 of 16/374,334, however, in Claim 2 of 17/136,219 then discloses “wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. Therefore, claim 1 of 16/374,334 discloses all limitations of 17/136,219 claim 1, 2 combined.
Claims 8-9 are determined to be obvious in light of claim 10 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 8, 9
16/374,334 claim 10
Claim 8. A system, comprising:
a memory; and at least one processor coupled to the memory and configured to perform operations compnsing:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;


wherein the plurality of apps are displayed on a home screen of the mobile device;


translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;








rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;


wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;

detecting 

gesture from the user within the AR meeting space;
retrieving an image file from the rnobile phone responsive to the gesture; and
displaying the retrieving image file from the mobile phone within the AR meeting space.

Claim 10. A system, comprising: 
a memory; and at least one processor coupled to the memory and configured to: build an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, 
wherein the mobile device includes a home screen including an arrangement of the apps; 
translate the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content into sections, wherein the application adapter parses the structured data to determine content and organizes the content into sections; 


render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 


wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate 
Claim 9. The system of claim 8, wherein the 

operations further comprise:
Detecting that a particular app has received updated content; and 

re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 

receive updated content for display within the AR meeting space from at least one of the media sources; and 
re-render the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 10 of 16/374,334  discloses “render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate” “and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 8 of 17/136,219 discloses "rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content; and” it is not identical as Claim 10 of 16/374,334, however, in Claim 9 of 17/136,219 then discloses “Claim 9. The system of claim 8, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. Therefore, claim 10 of 16/374,334 discloses all limitations of 17/136,219 claim 8, 9 combined.
Claims 15-16 are determined to be obvious in light of claim 17 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 15, 16
16/374,334 claim 17
Claim 15. A non-transitory computer-readable medium having instructions stored thereon that,
when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;

wherein the plurality of apps are displayed on a home screen of the mobile device;




translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;

wherein the plurality of apps include one active app and at least one background app, wherein the active app is rendered with greater visual prominence relative to the background app;

detecting 
gesture from the user within the AR meeting space;
retrieving an image file from the rnobile phone responsive to the gesture; and
displaying the retrieving image file from the mobile phone within the AR meeting space.

17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, wherein the mobile device includes a home screen including an arrangement of the apps; 

translating the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, 
wherein the application adapter parses the structured data to determine content and organizes the content; 
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, 



Claim 16. The non-transitory computer-readable medium of claim 15, wherein the 

operations further comprise:
detecting that a particular app has received updated content; 

re-rending the particular app with greater visual prominence than
one or more other of the plurality of apps.
wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 

receiving updated content for display within the AR meeting space from at least one of the media sources; and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space”. While Claim 15 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content” it is not identical as Claim 17 of 16/374,334, however, in Claim 16 of 17/136,219 then discloses “Claim 16. The non-transitory computer-readable medium of claim 15, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps”. Therefore, claim 17 of 16/374,334 discloses all limitations of 17/136,219 claims 15- 16 combined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Bradski et al. (US 20160026253 A1, hereinafter Bradski)

Regarding Claim 15, Jurgenson teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Jurgenson, Paragraph [0101], able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein.): 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user (Jurgenson, Paragraph [0028], The client devices 110 can execute conventional web browser applications or applications (also referred to as “apps”) that have been developed for a specific platform to include any of a wide variety of mobile computing devices and mobile-specific operating systems. [0031], The social messaging application <read on (AR) meeting space> may also include mechanisms for providing augmented reality displays and content that integrate pictures and video with virtual objects. [0071], a system operating a portion of an augmented reality or image based matching system. A supplemental set of façade data from the first server computer and used in identifying the first structure façade portion of the first image of the environment);
wherein the plurality of apps are displayed on a home screen of the mobile device (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 operable to launch applications or otherwise manage various aspects of the mobile device 1000);
 translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture <read on three-dimensional representation>; Paragraph [0043], numbers of three-dimensional keypoints) may be stored remotely and used when local compact façade models fail. Image based location system 161 may manage application of façade data);
 rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000)
wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture Paragraph [0037], select various augmented reality selections, including enabling augmented reality and requesting certain types of augmented reality information to be provided or triggered based on user inputs or input based triggers. [0096], the libraries 1206 can include API libraries 1232 such as media libraries (e.g., libraries to support presentation and manipulation of various media formats <read on media source is separately grouped>);
Jurgenson does not explicitly disclose but vanOs teaches wherein the plurality of apps include one active app and at least one background app (vanOs, Paragraph [0302], the navigation application is in the foreground and the user has entered a command (e.g., double pushing a button 3210) to bring up a list of applications currently running in the background), wherein the active app is rendered with greater visual prominence relative to the background app (vanOs, Paragraph  [0287], The foreground application launcher 2975 has icons 2925 that have their normal functions ( e.g., launching other applications) while the navigation application runs in the background. In stage 2902 a background navigation status bar 2910 is shown below the status bar 2980. Some embodiments display the status bar 2980 and/or the navigation status bar 2910 in a different color (e.g., green) when navigation is running in background ( as shown in stage 2902) than the status bar color (e.g., gray); it is noted the foreground application is green color which is more prominence than background application which is gray color); 
vanOs and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. vanOs provided a way of using different color between background application and foreground (active) application when dealing with display data in the three-dimensional environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different color for different applications taught by vanOs into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to use different color to distinguish between foreground application which is using more noticeable and prominence color and background application which is using less prominence color in order for other user to easily identify which application to focus on when dealing with three dimensional displaying data using different applications in AR environment.
The combination does not explicitly disclose but Bradski teaches detecting a gesture from the user within the AR meeting space (Bradski, Paragraph [0993], “the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 10002, for instance: gestures, touch, multi-touch, and/or multiple hand input) ;
retrieving an image file from the mobile phone responsive to the gesture (Bradski, Paragraph [0774], sensory input in the form of various sensors in the system, gestures, totems, eye tracking etc.) from one or more AR systems. The AR systems may constitute one or more user wearable systems, and/or stationary room systems (room cameras, etc.). The wearable AR systems not only provide images from the cameras, they may also be equipped with various sensors (e.g., accelerometers, temperature sensors, movement sensors, depth sensors, GPS, etc.) to determine the location, and various other attributes of the environment of the user. These cameras, along with the wearable AR systems, may provide images and/or various cues from a different point of view. [1310], the user can seamlessly send files to other users by simple hand gestures)
; and displaying the retrieving jmage file from the mobile phone within the AR rneeting space (Bradski, Paragraph [1498], The meeting may be in response to the group meeting invites sent by a first one of the users. The first user and a second user who is one of the invitees or group meeting participants may be physically present in the physical meeting room. The AR system achieves this using the passable world models generated from image information captured by the various individual AR systems, and optionally by any room or space based sensor systems if present. [0863], an augmented reality interface may be provided via a mobile phone or tablet device. he phone or tablet may use a camera to capture the physical environment around the user, and virtual objects may be overlaid on the phone/tablet display screen. Additionally, the virtual mode may be provided by displaying the digital world on the display screen of the phone/tablet).
Bradski and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Bradski provided a way of transmitting and sharing the media files in between different user through the user gesture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate gesture controlled media sharing taught by Bradski into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to allow user to use gesture to control and sharing the media files in between different users who anticipated in the augmented reality which enhanced the functionality and added user friendly for user who using the system. 

Regarding Claim 16, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 15.
The combination further teaches the operations further comprise: detecting that a particular app has received updated content (vanOs, Paragraph [0397], client device may display map image data that reflects the current location of the client device and update the map image data in real-time); and re-rending the particular app with greater visual prominence than one or more other of the plurality of apps (vanOs, Paragraph  [0287], The foreground application launcher 2975 has icons 2925 that have their normal functions ( e.g., launching other applications) while the navigation application runs in the background. In stage 2902 a background navigation status bar 2910 is shown below the status bar 2980. Some embodiments display the status bar 2980 and/or the navigation status bar 2910 in a different color (e.g., green) when navigation is running in background ( as shown in stage 2902) than the status bar color (e.g., gray); it is noted the foreground application is green color which is more prominence than background application which is gray color).
vanOs and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. vanOs provided a way of updating and re-rendering the content based on the updated content received in between different users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate updating and re-rendering content taught by vanOs into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to tracking the updating content made in the environment based on the greater prominence and re-rendering the screen based on the update which increase the flexibility of the system when dealing with three dimensional displaying data using different applications in AR environment.

Regarding Claim 17, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 16.
The combination further teaches wherein the re-rendering comprises displaying at least a portion of the updated content (vanOs, Paragraph [0116], The scene that is rendered from this perspective is the 2D map view 538. Unlike the 3D rendering operations of the first and second stages that in some embodiments are perspective 3D rendering operations, the rendering operation in the third stage is relatively simple as it only needs to crop a portion of the 2D map that is identified by a zoom level specified by the application or the user. Accordingly, the virtual camera characterization in this situation somewhat unnecessarily complicates the description of the operation of the application as cropping a portion of a 2D map is not a perspective rendering).

Regarding Claim 20, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 15.
The combination further teaches wherein the user associated with the mobile device is authorized to see and interact with the three-dimensional representation of the home screen of the mobile device associated with the user within the AR meeting space (Jurgenson, Paragraph [0028], Users 106 can include a person, a machine, or other means of interacting with the client devices [0031], features of the social messaging system 130, including aspects of augmented reality system [0047], augmented reality destination object 390 may simply be a two-dimensional triangle associated with a three-dimensional set of geolocation coordinates [0076], the mobile device 1000 displays a home screen operable to launch applications or otherwise manage various aspects of the mobile device).
Jurgenson does not explicitly disclose but Bradski teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Bradski, Paragraph [0195], [0711], wherein the user device comprises a mobile, wearable device, namely a head-mounted display system. the AR system may render an avatar of a first user to appear in virtual space of a second user in which there is a virtual robot), wherein both the user associated with the mobile device and the second user are authorized to see and interact with the representation of the home screen of the mobile device associated with the user within the AR meeting space (Bradski, Paragraph  [0658], the individual AR system worn by a first user captures information about a first office, while the individual AR system worn by a second user captures information about a second office that is different from the first office. The captured information may be passed to cloudbased computers, which eventually builds a comprehensive, consistent, representation of real spaces sampled or collected by various users walking around with individual AR devices).
As explained in rejection of claim 1, the obviousness for combining of tracking and update between mobile devices of Bradski into Jurgenson is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Jurgenson, vanOs and Bradski teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 4, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 1.
The combination further teaches wherein the mobile device comprises a two-dimensional display (Jurgenson, Paragraph [0096], OpenGL framework used to render in two dimensions (2D) and three dimensions (3D) in a graphic content on a display; [0014], a user interface diagram depicting an example mobile device (mobile phone) and mobile operating system interface; it is noted the mobile phone has 2D display).

Regarding Claim 5, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 1.
The combination further teaches the operations further comprising (Jurgenson, Paragraph [0040], The analysis module 260 provides functionality to perform a variety of image processing operations): receiving an interaction on one of the plurality of apps (Jurgenson, Paragraph [0076], a touch screen operable to receive tactile data from a user 1002. the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000. the user 1002 interacts with the applications of the mobile device 1000);
 communicating the interaction to the mobile device (Jurgenson, Paragraph [0076], the user 1002 may physically touch 1004 the mobile device 1000);
 receiving, from the mobile device, a response to the interaction (Jurgenson, Paragraph [0076], in response to the touch 1004, the mobile device 1000 may determine tactile data such as touch location, touch force, or gesture motion);
 and re-rendering the three-dimensional representation of the one of the plurality apps including the response to the interaction (Jurgenson, Paragraph [0076], the user 1002 interacts with the applications of the mobile device 1000. For example, touching the area occupied by a particular icon included in the home screen 1006 causes launching of an application corresponding to the particular icon; it is noted when launching an application the screen need to be re-rendering and displayed).

Regarding Claim 6, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 5.
The combination further teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Bradski, Paragraph  [0181], a user 21 may interface one or more digital worlds through a smart phone. the data network 13 includes a wireless mobile network connecting the user device (e.g., smart phone 22) to the computer network. [0711]-[0712] , the AR system may render an avatar of a first user to appear in virtual space of a second user in which there is a virtual robot. The “visiting” avatar of the first user enters into a body of the robot in the second user's virtual space. The first user can manipulate the second user's virtual environment via the virtual robot. The passable world model allows a first user to pass a second user a copy of the first user's section of the world)
Bradski and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Bradski provided a way of providing multiple user using mobile device to share and  communicate contents in the shared AR environment in between different mobile devices from different users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate sharing and tracking between different mobile devices taught by Bradski into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to track the change of the application data and update the AR environment based on the change in the shared environment in order for other user to see the change in real time which create the vivid experience when using the shared AR environment.

Regarding Claim 7, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 6.
The combination further teaches wherein the interaction is received from the second user  (Bradski, Paragraph [1332], input from the second user is also received in steps 14320-14324, and sent to the cloud server and updated to the passable world model).
As explained in rejection of claim 1, the obviousness for combining of tracking and sharing between mobile devices of Bradski into Jurgenson is provided above.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 15, but in a system. As shown in the rejection, the combination of Jurgenson, vanOs and Bradski disclose the limitations of claims 15. Additionally, Jurgenson discloses an system that maps to Fig. 1A & Fig. 1B and Paragraph [0023], [0026], (Jurgenson, As shown in FIG. lA, the network system 100 includes a social messaging system 130. in FIG. lA. represents a set of executable software instructions and the corresponding hardware (e.g., memory and processor) for executing the instructions; Efficiencies in processor and memory systems are particularly important when working with mobile devices or wearable devices with significant limitations on resource availability).
Thus, Claim 1 is met by Jurgenson according to the mapping presented in the rejection of claims 15, given the non-transitory computer-readable medium corresponds to the system.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 22, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 1.
The combination further teaches wherein the retrieving comprises: retrieving a plurality of irnage files from the mobile phone responsive to the gesture (Bradski, Paragraph [0774], sensory input in the form of various sensors in the system, gestures, totems, eye tracking etc.) from one or more AR systems. The AR systems may constitute one or more user wearable systems, and/or stationary room systems (room cameras, etc.). The wearable AR systems not only provide images from the cameras, they may also be equipped with various sensors (e.g., accelerometers, temperature sensors, movement sensors, depth sensors, GPS, etc.) to determine the location, and various other attributes of the environment of the user. These cameras, along with the wearable AR systems, may provide images and/or various cues from a different point of view. [1310], the user can seamlessly send files to other users by simple hand gestures), and wherein the displaying comprises displaying the plurality of image files with a scatter effect across a portion of the AR meeting space (Bradski, Paragraph [0351], an increased numerical aperture for a fiber to be scanned may be created using a diffuser ( e.g., one configured to scatter light and create a larger NA) covering the exit end of the fiber. a bead or sandblasting technique, or direct sanding/scuffing technique may be utilized to create scattering terrain. [1498], The AR system achieves this using the passable world models generated from image information captured by the various individual AR systems, and optionally by any room or space based sensor systems if present. [0609], the AR system may use topological maps for localization purposes instead of GPS or retrieving detailed geometric maps created from extracted points and pose tagged images).
As explained in rejection of claim 1, the obviousness for combining of tracking and update and sharing between mobile devices of Bradski into Jurgenson is provided above.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Bradski et al. (US 20160026253 A1, hereinafter Bradski) as applied to Claim 2 above and further in view of Kawahara et al. (US 7,703,045 B1, hereinafter Kawahara)

Regarding Claim 21, the combination of Jurgenson, vanOs and Bradski teaches the invention in Claim 2.
The combination does not explicitly disclose but Kawahara wherein re-rendering the particular app comprises changing a rotation of an icon associated with the app 
responsive to and indicating that a particular app has received the updated content (Kawahara, Column 1, Line 22-25, Uis use 3D-rendering techniques to present objects in 3D. In these Uls, objects such as windows or icons can be rotated in three dimensions to make room for other objects being displayed in the UI. Using 3D-animation effects, such as rotating an icon about one of its axes, to indicate that an application associated with the icon requires attention from the user).
Kawahara and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Kawahara provided a way of rotating icon on screen dealing with display data in the three-dimensional environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate rotating icons for different applications taught by Kawahara into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to allow user to interactively with object on screen by rotating the icon for application in order to satisfy attention from the user.


Response to Arguments
The rejection of Claim 20 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph are withdrawn in view of Applicant’s amendment to the independent Claim 20.
Applicant’s arguments with respect to claim 1-2, 8-9, 15-16 in regards to Double Patenting rejection is not persuasive. Applicant argued the e-Terminal Disclaimer has been filed . However, at the time of examining the case, no record shown on docket the e-Terminal Disclaimer has been received.
Applicant’s arguments with respect to claim 1, 8, 15, filed on 5/18/2022, in regards to the rejection under 35 USC § 103 in regard to prior art does not teaches the limitation “detecting a gesture from the user within the AR meeting space: retrieving an image file from the mobile phone responsive to the gesture; and displaying the retrieving image file from the mobile phone within the AR meeting space” have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts Jurgenson, vanOs and Bradski.
In regard to Claims 2-7, 9-14, 16-18, 20-21, they directly/indirectly depends on independent Claim 1, 8, 15 respectively. Applicant does not argue anything other than the independent claim 1, 8, 15. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619